Citation Nr: 0909588	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed benign 
prostatic hypertrophy (claimed as prostate problems), 
including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the RO that denied 
service connection for post-traumatic stress disorder (PTSD); 
a skin rash, including as due to exposure to Agent Orange; 
and benign prostatic hypertrophy, including as due to 
exposure to Agent Orange.  

In an April 2007 decision, the Board also denied the claims.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In a March 2008 Order, the Court granted the parties' Joint 
Motion for Remand, vacating the decision with respect to the 
issues of service connection for PTSD and benign prostatic 
hypertrophy, including as a result of exposure to Agent 
Orange, and returning the case to the Board.  

In June 2008, the Board remanded the case for further 
evidentiary development in compliance with the terms of the 
Joint Motion.  

In a November 2008 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating, 
effective on February 20, 2003.  Service connection for 
benign prostatic hypertrophy, including as a result of 
exposure to Agent Orange, remained denied in a November 2008 
Supplemental Statement of the Case.  

The Board notes that in the November 2008 rating decision, 
the RO also denied a rating in excess of 20 percent for 
service-connected diabetes mellitus.  In December 2008, the 
Veteran filed a notice of disagreement with respect to the 
initial 50 percent rating for PTSD, the effective date for 
the grant of service connection for PTSD, and the denial of 
an increased rating for diabetes mellitus.  He also raised 
the issue of a total rating based on individual 
unemployability due to service-connected disabilities.  

In February 2009, the RO provided the Veteran with a 
Statement of the Case on the issues of an initial rating in 
excess of 50 percent for the service-connected PTSD, an 
effective date prior to February 20, 2003, for service 
connection for PTSD, and an increased rating for the service-
connected diabetes mellitus.  To date, the Veteran has not 
filed a Substantive Appeal related to these issues; hence, 
they are not currently before the Board and will not be 
addressed herein.  

Additionally, in a February 2009 rating decision, the RO 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  To date, the Veteran has not filed a notice of 
disagreement with this determination; hence it is also not 
before the Board and will not be addressed in this decision.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The Veteran is not shown to have been diagnosed with 
disease that is presumed to be caused by Agent Orange.  

3.  The Veteran is not shown to have a prostate disorder due 
to any event or incident of service, including his claimed 
exposure to Agent Orange.  



CONCLUSION OF LAW

The Veteran does not have a prostate disability, including 
benign prostatic hypertrophy due to disease or injury that 
was incurred in or aggravated by service, nor may any be 
presumed to be the result of exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e), (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in September 2003, December 2005, and July 
2008, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any outstanding evidence that pertained to 
the claim.  

In the July 2008 letter, the Veteran was specifically advised 
of what evidence was currently of record, and informed of how 
disability ratings and effective dates are assigned.  The 
case was most recently adjudicated in a November 2008 
Supplemental Statement of the Case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records and examination reports, Social 
Security disability records, and the Veteran's own 
statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran and his attorney have 
been an active participant in the claims process and have 
been fully informed of the status of his claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, respiratory cancers (cancers of the 
lung, bronchus, trachea, or larynx), and diabetes mellitus 
(Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence reflects that the Veteran served in the Republic 
of Vietnam during the Vietnam Era; hence, exposure to Agent 
Orange may be conceded.  He has asserted that he has a 
prostate disability - benign prostatic hypertrophy - that is 
due to his military service, particularly his exposure to 
Agent Orange.  

As mentioned, 38 C.F.R. § 3.309(e) lists certain diseases for 
which service connection may be presumed as due to the 
exposure to herbicide agents.  However, benign prostatic 
hypertrophy is not included in the list, and the Veteran has 
not been diagnosed with prostate cancer.  Consequently, 
service connection for benign prostatic hypertrophy may not 
be granted on a presumptive basis.  See 38 C.F.R. § 3.309(e).  
Since service connection may not be allowed on a presumptive 
basis, the Veteran must show that he has a prostate 
disability that was incurred in or aggravated by service on a 
direct basis.  

The Veteran's service treatment record does not show any 
treatment for, or a diagnosis of, a prostate disability, 
including benign prostatic hypertrophy.  There is also no 
competent medical opinion relating the benign prostatic 
hypertrophy to the Veteran's active military service, and 
continuity of symptomatology has not been demonstrated.  

In fact, benign prostatic hypertrophy was initially manifest 
many years after the Veteran's discharge from active duty.  
VA treatment records show that the Veteran was found to have 
benign prostatic hypertrophy at a prostate screening in 2003.  
At a VA examination in October 2008, it was noted that the 
Veteran had a past medical history of "prostate problems" 
including prostatitis.  These conditions were not linked to 
his military service.  

To the extent that the Veteran asserts that benign prostatic 
hypertrophy and/or prostatitis are related to his military 
service, including exposure to Agent Orange, he is not shown 
to have any medical expertise.  Hence, his statements are 
insufficient upon which to base a grant of service 
connection.  See Espiritu, supra.  

Moreover, the Board notes that, although the Veteran was not 
afforded a VA examination to specifically ascertain whether 
he has a prostate disability due to his active military 
service, the Board finds that such examination is not 
necessary.  

In the absence of any treatment in service for prostate 
problems, any opinion rendered on the matter would be 
speculative in nature.  Hence, there is no reasonable 
possibility that the findings from such examination would aid 
in substantiating the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, the claim for service connection for benign 
prostatic hypertrophy (claimed as prostate problems), 
including secondary to exposure to Agent Orange, must be 
denied.  



ORDER

Service connection for benign prostatic hypertrophy (claimed 
as prostate problems), including as a result of exposure to 
Agent Orange, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


